The appellee's motion to dismiss the appeal in this case should be granted, because the transcript does not affirmatively show in a proper form, that the notice of appeal was duly recorded in the chancery order book, so as to give this Court jurisdiction over the person of the appellee. Neither has appellant caused to clearly appear the error complained of in the court's order appealed from, which was an order striking certain pleadings.
Where the transcript on an equity appeal from an interlocutory order does not contain copied in full a motion which formed the sole basis for the making of the interlocutory order appealed from, this Court must presume that some ground appearing in the motion, warranted the Chancellor in making the order, and that the order is without substantial error.
Appeal dismissed on appellee's motion.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.